Case: 11-14080      Date Filed: 11/06/2012      Page: 1 of 2

                                                                     [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                              ________________________

                                    No. 11-14080
                              ________________________

                         D.C. Docket No. 1:10-cv-00475-WS-C

J. GREGORY KENNEDY,

                                                                 Plaintiff-Appellant,

                                           versus

BOLES INVESTMENT, INC.,
IAN BOLES,

                                                                 Defendants-Appellees.

                            ___________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                         ____________________________

                                   (November 6, 2012)

Before BARKETT and JORDAN, Circuit Judges, and HODGES,* District Judge.

PER CURIAM:

       *
          Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 11-14080     Date Filed: 11/06/2012     Page: 2 of 2

      Following oral argument and a review of the record, we affirm the denial of the

ten percent late fee, post-maturity interest, and attorney’s fees to J. Gregory Kennedy

on the basis of the district court’s well-reasoned order.

      AFFIRMED.




                                          2